Case: 1:19-cv-02501-PAB Doc #: 12 Filed: 05/26/20 1 of 1. PageID #: 53




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


Advanced Dermatology,                               Case No. 1:19-cv-02501

                                Plaintiff,
                -vs-
                                                    JUDGE PAMELA A. BARKER

Field Research, Inc.,

                                Defendant           ORDER


        The Court has been advised the action has settled. Therefore, it is not necessary the action

remain on the calendar of the Court.

        IT IS ORDERED this action is closed. It shall be marked settled and dismissed, with prejudice,

each party to bear its own costs. The Court shall retain jurisdiction to (1) vacate this Order and reopen

the action upon cause shown that settlement has not been completed and further litigation is necessary

or (2) alter the terms of settlement and dismissal upon agreement of the parties.



        IT IS SO ORDERED.


                                                /S/ Pamela A. Barker_
        Date May 26, 20200                      PAMELA A. BARKER
                                                United States District Judge
